COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 LUIMAR APONTE RODRIGUEZ a/k/a                 '
 LUIMAR APONTERODRIGUEZ,                                      No. 08-13-00240-CR
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                            372nd District Court
                                               '
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               '
                            State.             '                (TC# 1303976D)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until December 22, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Karen B. Smith, Court Reporter for the 372nd District

Court, for Tarrant County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before December 22, 2013.

       IT IS SO ORDERED this 27th day of November, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.